Citation Nr: 9916189	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-26 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for atopic neurodermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which, in part, denied service 
connection for atopic neurodermatitis.  A notice of 
disagreement was received in May 1996, a statement of the 
case was issued in May 1996, and a substantive appeal was 
received in June 1996.  The veteran testified at a personal 
hearing at the RO in October 1996.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
atopic neurodermatitis and his period of active military 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
atopic neurodermatitis is not well-grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

The Caluza requirement of a medical diagnosis of current 
disability has been met in the form of both private and VA 
medical reports dated in the 1990's showing a diagnosis of 
atopic neurodermatitis.  Further, for well-grounded analysis 
purposes, the veteran's assertions regarding suffering from 
skin problems during his period of military service are 
competent and considered to be true.  The remaining question 
is whether there is medical evidence linking his current skin 
disorder to service so as to render his claim well-grounded.  
Caluza. 

Unfortunately, the only service medical record in the claims 
file is a June 1957 report of separation examination.  A 
tattoo was noted, but the veteran's skin was clinically 
evaluated as normal at that time.  Several searches for 
additional service medical records have been unsuccessful.  
However, the veteran's assertions regarding skin problems and 
treatment during service have been accepted as true for 
purposes of the well-grounded analysis.  

Nevertheless, there is no medical evidence showing a 
continuity of skin symptomatology since service to link his 
current skin disorder to service.  It would appear from the 
record that the inservice skin problems reported by the 
veteran were acute and not chronic as demonstrated by a 
normal skin evaluation at the time of discharge and the lack 
of medical evidence of a continuing problem for many years 
after service.  In this regard, the first medical evidence of 
the skin disorder are VA medical records dated in May 1991, 
over 30 years after the veteran's discharge from service.

While the veteran has testified that he suffered from skin 
symptoms since service and treated them with over-the-counter 
medications rather than treatment by medical personnel, there 
is no medical evidence showing such a continuity of symptoms, 
nor is there any medical opinion linking the continuity of 
symptoms reported by the veteran to his current disorder to 
otherwise well-ground his claim under Savage.  

The Board stresses here that the Court has made it clear that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A claimant cannot 
meet this burden merely by presenting lay testimony and/or 
lay statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). 

In sum, even accepting the veteran assertion that he suffered 
from a skin disorder in service and acknowledging the medical 
evidence that he has a current diagnosis of atopic 
neurodermatitis, the claim for service connection is still 
not well grounded because there is no medical evidence to 
link the two.  In order to establish the nexus component of a 
well-grounded claim, the veteran must present medical 
evidence linking his current condition to his period of 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  In the absence of competent medical 
evidence linking the current disability to an in-service 
injury or disease, service connection is not established.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  

The Board recognizes that virtually none of the veteran's 
service medical records have been located, and the Board 
acknowledges the representative's request for further records 
searches.  However, it appears that appropriate actions have 
already been undertaken by the RO to locate records from 
alternate sources.  Moreover, in view of the fact that this 
decision on the well-groundedness of the veteran's claim 
assumes that he did in fact suffer from and receive treatment 
for a skin disorder during service, no useful purpose would 
be served by further delaying the veteran's appeal for 
additional searches.  Even if records were located showing a 
skin disorder during service, there would still be no medical 
evidence of a link to service to well-ground the veteran's 
claim. 

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

